Per Curiam.
The purpose of the bill of complaint in this case was to obtain a decree compelling the defendants to execute and deliver to the complainant a release from a. mortgage held by them upon lands belonging to him in the city of Camden. The defendants failed to file any plea, demurrer or answer to the bill within the time limited by law, and for failure to do so a. decree pro confesso was entered against them and an order for proofs made. A consideration of the proofs taken under this order led the advisory master to the conclusion that the complainant was entitled to the relief sought by him in his bill, and he so advised the chancellor. Prom the decree entered upon this advice the defendants have appealed.
This appeal will not lie. It was decided by this court in the case of New Jersey Building, Loan and Investment Co. v. Lord, 66 N. J. Eq. 344, that neither by any ancient equity practice inherited from the mother country, nor in accordance with our own constitution and statutes, will an appeal lie to the court of errors and appeals from a decree in chancery made upon a bill which has regularly been taken as confessed against the appeal*584ing defendants, for want of plea, demurrer or answer, and upon proofs taken ex parte.
It is further declared in the cited case that proper practice permits either the dismissal of the appeal or the affirmance of the decree as this court in its discretion may direct.
We think it proper in the present case to affirm the decree, with costs.
For affirmance — The Chief-Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams, Taylor, Gardner -13.
For reversal — None.